Citation Nr: 1208491	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-30 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis.

2.  Whether the finding of clear and unmistakable error in the March 8, 2007 rating decision and the subsequent severance of service connection for right wrist ankylosis was proper.

(The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from January to March 1977 and from August 1980 to August 1982.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).  The appeal is remanded to the RO.  


REMAND

The RO granted service connection for right wrist ankylosis in a rating decision dated March 8, 2007.  The RO evaluated the Veteran's right wrist ankylosis as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5214, effective December 2, 2006.  The Veteran was notified of this decision and provided his appellate rights.  He perfected an appeal.  

In April 2008, the Board issued a decision in which it found no evidence of clear and unmistakable error in RO rating decisions dated October 1984, July 1989, or April 1991.  The Board granted a 40 percent evaluation for laceration of the right little finger with ankylosis and digital ulnar nerve involvement, as well as a separate 10 percent evaluation for a painful scar, claimed as residuals of the right little finger with ankylosis and digital ulnar nerve involvement.  The Board denied the Veteran's claim of entitlement to an effective date earlier than January 22, 1997, for the grant of a 30 percent evaluation for laceration of the right little finger with ankylosis and digital ulnar nerve involvement.  The RO issued a decision in June 2009 which implemented the Board's decision.  The RO assigned an effective date of January 22, 1997 for the 40 percent rating and an effective date of May 19, 2003 for the 10 percent rating.      
The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2009 joint motion order, remanded only that part of the Board's April 2008 decision which failed to discuss the issue of entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis.  The remainder of the Board's April 2008 decision was left undisturbed.

Consistent with the Court's May 2009 remand order, the Board remanded the Veteran's claim of entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis for additional evidentiary development in April 2010.  Specifically, the Board indicated that it was unaware of the existence of the earlier effective date claim for the grant of service connection for right wrist ankylosis at the time that the April 2008 Board decision was issued because the RO maintained a temporary file pertaining to this issue which was not associated with the Veteran's claims file when the Board made its decision.  Furthermore, the earlier effective date issue was not perfected or docketed until October 2007 and, as such, the Board was statutorily prohibited from addressing this issue in the April 2008 decision, which stemmed from a 1997 docket number.  See generally, 38 U.S.C.A. § 7107 (West 2002) (noting the Board's obligation to decide cases in docket order).  

On remand, the Board instructed the RO to determine whether clear and unmistakable error existed in the March 2007 rating decision which granted service connection for right wrist ankylosis.  The RO was also advised to prepare a supplemental statement of the case that addressed the issues of whether clear and unmistakable error existed in the RO's March 2007 rating decision and whether an earlier effective date for the grant of service connection for right wrist ankylosis was warranted.

In April 2010, the RO issued a rating decision in which it proposed to sever service connection for right wrist ankylosis on the grounds that the March 2007 rating decision which granted the benefit contained clear and unmistakable error.  Following notice of the proposed severance in April and September 2010, the Veteran's representative attempted to file a notice of disagreement with the proposed severance of service connection for right wrist ankylosis in an October 2010and requested a hearing before a decision review officer.  See October 2010 statement.  In October 2010, the RO advised the Veteran and his representative that the October 2010 statement did not constitute a valid notice of disagreement because final action had not yet been taken to sever service connection for right wrist ankylosis.  The Veteran and his representative were also advised to submit a notice of disagreement following the issuance of the RO's final action, if they so desired.  

The Veteran was initially scheduled for a hearing in May 2011, but his representative requested that the hearing be rescheduled for a later date since the representative was unavailable at the time of the scheduled hearing.  

The RO subsequently issued a rating decision in May 2011 in which it severed service connection for the Veteran's right wrist ankylosis on the grounds that the March 2007 rating decision which granted the benefit contained clear and unmistakable error.  The Veteran and his representative were notified of this decision and provided appellate rights.  

The requested hearing was subsequently rescheduled for November 2011, but an informal conference in October 2011 was held in lieu of the hearing.  Specifically, the representative indicated that he had no additional argument to submit from his initial October 2010 statement as to why VA should not sever service connection for right wrist ankylosis.  A notation on the informal conference report indicated that the representative sought to have 30 days to review a statement of the case.  Based on the comments contained in the informal conference report and the representative's request for additional time to review a statement of the case, the Board construes the statements contained in the informal conference report to be a valid notice of disagreement on the issue of whether the finding of clear and unmistakable error in the March 8, 2007 rating decision and the subsequent severance of service connection for right wrist ankylosis was proper.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of whether the finding of clear and unmistakable error in the March 8, 2007 rating decision and the subsequent severance of service connection for right wrist ankylosis was proper.  The Veteran must be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.
    
Under these circumstances, the issue of entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis is deferred.    

Accordingly, the case is remanded for the following actions:

1.  The RO must issue a statement of the case to the Veteran addressing the issue of whether the finding of clear and unmistakable error in the March 8, 2007 rating decision and the subsequent severance of service connection for right wrist ankylosis was proper.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the March 2007 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2011).  

2.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim of entitlement to an effective date earlier than December 2, 2006, for the grant of service connection for right wrist ankylosis, if necessary.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


